         Case 7:06-cr-01085-KMK Document 35 Filed 05/05/20 Page 1 of 1




                                Law office of Susan C. Wolfe
                                 1700 Broadway, 41 st Floor
                                  New York, York 10019


Tel:   (91 7) 209-0441                                  Diane Fischer ,
Email: scwolfe@scwolfelaw.com                           of counsel


                                                 May 4, 2020
Honorable Kenneth M. Karas
United States District Judge
United State District Court
300 Quarropas Street
White Plains, NY 10601
By email and ecf: Dawn Bordes@nysd.uscourts.gov

Re: United States v. Giomar Diaz, 06-cr-1085 (KMK)

Dear Judge Karas:

       I am writing to request a 30-day adjournment of the status conference in
this case, previously adjourned from March 17, 2020 to May 6, 2020. The
government has no objection. Since the adjournment of the first scheduled
appearance before Your Honor on this VOSR, and for almost six weeks thereafter,
until two days ago, I had no contact with Mr. Diaz, through no fault of either of
us (or the jail). At the initial appearance, Mr. Diaz left the courtroom without
my card and asked one of the marshals to retrieve it for him. The marshal
returned with the name and number for Suzanne Brody of the Federal Defenders
Office. Both Mr. Diaz and his sister would contact Suzanne by phone and email,
and she would refer them to me. I would call my client's sister to ask her to have
her brother call me at my number, yet somehow the confusion persisted.

      Now that the correct connection has been made, I will be able to
communicate with Mr. Diaz, by phone and possibly by video, and be in a position
to report some meaningful progress at the next appearance .

       Thank you for your consideration.

                                          Very truly yours,
                                                SI
                                           SUSAN C. WOLFE
